DALTON, J.
(concurring). — I concur in the opinion of Ellison, C. J., but I feel that it should be understood that we are not ruling the propriety of the amounts allowed Mr. John J. Nangle, Messrs. *1194Gleick and Strauss and the Receiver prior to June 20, 1951. As I 'view the assignments, such issues are not before us on this appeal. Nor should the decision in this case be understood as a determination of the liability'- of the receivérship for the amounts allowed- to Mr. John J. Ñangle and Messrs. Gleick and Strauss prior to June 20, 1951. No such issue has been presented to us for determination on this appeal.